Per Curiam.

Plaintiff in this negligence action was treated at Knickerbocker Hospital. The hospital is not a party to the action. Plaintiff made a request of the hospital to examine their records of her treatment in the hospital, which request was refused. She then moved for permission to examine and secure a copy of these records. In granting the motion the learned court was undoubtedly aware of the many Special Term decisions to the contrary (e.g., see Matter of Cenci [St. John Hosp.], 185 Misc. 479). However, the motion was granted upon the ground that it was a more convenient method of obtaining the information than that allowable to the plaintiff by means of examination of the hospital as a witness in the action or by subpoena at the time of the trial. Undoubtedly, to allow an examination in this form is less expensive and less time-consuming not only to the person seeking the information but to the hospital itself. Moreover, there is no valid reason why a person treated at a hospital should not have available to him the records of that treatment. Unfortunately, we feel that these factors cannot be given consideration. Inspection or examination is strictly limited to the instances of express statutory provision (Matter of Corporation Counsel of City of N. Y. v. Smith, 1 N Y 2d 813, revg. 286 App. Div. 561). Belief in this respect must come from legislative enactment.
The order should be unanimously reversed and motion denied. No costs.
Bbeitel, J. P., Valente, McNally, Steueb and Bastow, JJ., concur.
*416Order entered on December 1, 1960, granting plaintiff-respondent’s motion to examine and to obtain a photocopy of appellant’s records relating to the treatment of the plaintiff, unanimously reversed and the motion denied, without costs.